Title: From George Washington to Major General Israel Putnam, 2 December 1777
From: Washington, George
To: Putnam, Israel



Dr sir
Head Quarters White Marsh [Pa.] Decr 2d 1777.

The importance of the North River in the present contest and the necessity of defending it, are subjects which have been so frequently and so fully discussed and are so well understood, that it is unnecessary to enlarge upon them. These facts at once appear, when it is considered that it runs thro’ a whole State—That it is the only passage by which the Enemy from New York or any part of our coast can ever hope to co operate with an Army that may come from Canada; that the possession 

of it is indispensibly essential to preserve the communication between the Eastern—Middle and Southern States; and further, that upon it’s security in a great measure depend our chief supplies of Flour for the subsistence of such Forces as we may have occasion for, in the course of the War, either in the Eastern or Northern Departments, or in the country lying high up on the West side of it. These facts are familiar to all, they are familiar to you. I therefore request you in the most urgent terms, to turn your most serious and active attention, to this very and infinitely important object. Seize the present opportunity, and employ your whole force and all the means in your power for erecting and compleating, as far as shall be possible, such works and obstructions as may be necessary to defend and secure the river against any future attempts of the Enemy. You will consult Govr Clinton—Genl Parsons and the French Engineer, Colo. Radiere, upon the occasion. By gaining the passage, you know the Enemy have already laid waste and destroyed all the Houses—Mills and Towns accessible to them. Unless proper measures are taken, to prevent them, they will renew their Ravages in the Spring, or as soon as the Season will admit, and perhaps Albany the only Town in the State of any importance remaining in our Hands, may undergoe a like fate, and a general Havoc and devastation take place. To prevent these Evils therefore, I shall expect that you will exert every Nerve and employ your whole force in future, while and whenever it is practicable, in constructing and forwarding the proper works and means of defence. They must not be kept out on command and acting in detachments to cover the Country below, which is a consideration infinitely less important and interesting. I am &c.

Go. Washington

